Exhibit 10.28
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), made and
entered into as of                      by and between Diebold, Incorporated, an
Ohio corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Mr. Thomas W. Swidarski (the “Executive”).
W I T N E S S E T H
     WHEREAS, the Company and the Executive previously entered into an Agreement
dated as of the Effective Date (the “2005 Agreement”) setting forth the terms
and conditions upon which the Executive agreed to serve as an officer of the
Company;
     WHEREAS, the Company and the Executive desire to amend and restate the 2005
Agreement;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive (individually a
“Party” and together the “Parties”) agree as follows:
     1. Definitions.
          (a) “Affiliate” of a person or other entity shall mean a person or
other entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified.
          (b) “Base Salary” shall mean the salary provided for in Section 4
below or any increased salary granted to the Executive pursuant to Section 4.
          (c) “Board” shall mean the Board of Directors of the Company.
          (d) “Cause” shall mean that prior to any termination pursuant to
Section 12(c), the Executive shall have committed:
               (i) an intentional act of fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company
or any subsidiary;
               (ii) intentional wrongful damage to property of the Company or
any subsidiary;
               (iii) intentional wrongful disclosure of secret processes or
confidential information of the Company or any subsidiary; or
               (iv) intentional wrongful engagement in any competitive activity
which would constitute a material breach of the duty of loyalty;
and any such act shall have been materially harmful to the Company and its
subsidiaries taken as a whole. For purposes of this Agreement, no act, or
failure to act, on the part of the Executive shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be

 



--------------------------------------------------------------------------------



 



deemed “intentional” only if done, or omitted to be done, by the Executive not
in good faith and without reasonable belief that his action or omission was in
or not opposed to the best interest of the Company and its subsidiaries.
Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the Board then in office at
a meeting of the Board called and held for such purpose (after reasonable notice
to the Executive and an opportunity for the Executive, together with his
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive had committed an act set forth above in this Section
1(d) and specifying the particulars thereof in detail.
          (e) A “Change in Control” shall be as defined in the Change in Control
Employment Agreement, which is attached hereto as Exhibit A.
          (f) “Code” means the Internal Revenue Code of 1986, as amended.
          (g) “Conditions Agreement” shall mean that certain Conditions of
Employment agreement dated January 1, 2002 and executed by the Executive on
February 25, 2002.
          (h) “Constructive Termination Without Cause” shall mean termination by
the Executive of his employment at his initiative within 30 days following the
Executive’s learning of the occurrence of any of the following events without
his consent:
               (i) Failure to elect, reelect or otherwise maintain the Executive
in the offices or positions in the Company or any subsidiary which the Executive
held immediately prior to such termination, or the removal of the Executive as a
Director of the Company (or any successor thereto) if the Executive shall have
been a Director of the Company immediately prior to such termination, or the
removal of the Executive as a member of the managing authority of any subsidiary
if the Executive shall have been a member of such body immediately prior to such
termination;
               (ii) Failure to elect or reelect the Executive to any of the
positions described in Section 3 below;
               (iii) A significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties attached to the
position or positions with the Company and its Subsidiaries which the Executive
held immediately prior to such change, a reduction in the aggregate of the
Executive’s Base Salary and incentive pay potential received from the Company
and its subsidiaries, or the termination of the Executive’s rights to any
employee benefits to which he was entitled immediately prior to such termination
which would be material when viewed in light of all of the employee benefits
provided to him taken as a whole or a reduction in scope or value thereof
without the prior written consent of the Executive;
               (iv) any purported termination of the Executive’s employment that
is not effected for Cause or Disability;
               (v) the expiration or termination by the Company of the Change in
Control Employment Agreement unless replaced by an agreement providing benefits
to the Executive that are no less favorable than the existing Change in Control
Employment Agreement; or

2



--------------------------------------------------------------------------------



 



               (vi) the failure of the Company to obtain the assumption in
writing of its obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a merger,
consolidation, sale or similar transaction.
Following written notice from the Executive of any of the events described
above, the Company shall have 10 calendar days in which to cure. If the Company
fails to cure, the Executive’s termination shall become effective on the 11th
calendar day following the written notice.
          (i) “Date of Termination” shall mean the date on which the Executive
incurs a “separation from service” within the meaning of Section 409A of the
Code.
          (j) “Disability” shall mean the Executive’s permanent and total
disability as defined by the Social Security Administration.
          (k) “Effective Date” shall be December 12, 2005.
          (l) “Equity Incentive Plan” shall mean the Company’s 1991 Equity and
Performance Incentive Plan, as amended and restated as of January 30, 1997, as
amended.
          (m) “Pro Rata” shall mean a fraction, the numerator of which is the
number of days that the Executive was employed in the applicable performance
period (a calendar year in the case of an annual bonus and a performance cycle
in the case of an award under the Equity Incentive Plan) and the denominator of
which shall be the number of days in the applicable performance period.
          (n) “Shares” shall mean the Common Shares of the Company.
          (o) “Term of Employment” shall mean the period specified in Section 2
below (including any extension as provided therein).
     2. Term of Employment.
          The Term of Employment shall begin on the Effective Date, and shall
extend until the second anniversary of the Effective Date, with automatic
one-year renewals thereafter unless either Party notifies the other at least
6 months before the scheduled expiration date that the term is not to renew.
Notwithstanding the foregoing, the Term of Employment may be earlier terminated
by either Party in accordance with the provisions of Section 12.
     3. Position, Duties and Responsibilities.
          (a) Commencing on the Effective Date and continuing for the remainder
of the Term of Employment, the Executive shall be employed as the Chief
Executive Officer and President of the Company and be responsible for the
general management of the affairs of the Company. The Executive also shall be
nominated to become a member of the Board, effective as of the Effective Date.
The Executive, in carrying out his duties under this Agreement, shall report to
the Board. During the term of this Agreement, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company and shall use his best efforts, skills and abilities to promote
its interests.
          (b) Nothing herein shall preclude the Executive from (i) serving on
the boards of directors of a reasonable number of other corporations with the
concurrence of the Board, (ii)

3



--------------------------------------------------------------------------------



 



serving on the boards of a reasonable number of trade associations and/or
charitable organizations, (iii) engaging in charitable activities and community
affairs, and (iv) managing his personal investments and affairs, provided that
such activities set forth in this Section 3(b) do not conflict or interfere with
the effective discharge of his duties and responsibilities under Section 3(a).
     4. Base Salary.
          The Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of $550,000. The
Base Salary shall be reviewed annually for increase in the discretion of the
Board.
     5. Annual Incentive Award.
          During the Term of Employment, commencing in 2006 the Executive shall
have a bonus opportunity each year equal to 200% of Base Salary, payable in that
amount if the maximum performance goals established for the relevant year are
met. If such performance goals are not met, the Executive shall receive 40% of
Base Salary if the threshold performance goals are met, and 100% of Base Salary
if the target performance goals are met. The Executive shall be paid his annual
incentive awards no later than other senior executives of the Company are paid
their annual incentive awards.
     6. Sign-on Arrangements.
          As soon as practicable following the Effective Date, the Company shall
grant the Executive 150,000 options to purchase Shares with a seven year
maturity, vesting as follows: one-half shall vest the day after Shares have
traded at $50 per share or higher for 20 consecutive trading days, and one-half
shall vest the day after the Shares have traded at $60 per share or higher for
20 consecutive trading days. Otherwise all 150,000 options will become
exercisable on the sixth anniversary date of the award. The strike price for
these options will be $37.87.
     7. Additional Long-Term Incentive Awards.
          (a) Stock Options. The Executive shall be eligible for stock option
awards commencing with awards in 2007, or sooner at the discretion of the Board,
in accordance with Company practices applicable to its senior-level executives
at the sole discretion of the Board.
          (b) Long-Term Incentive Plans. The Executive shall be eligible to
participate in the Company’s Equity Incentive Plan (for the 2006-2008 and future
award cycles) with a 20,000 share target and a 40,000 share maximum. The
Executive also shall be eligible to participate in any other long-term incentive
plan the Company may adopt, on a basis comparable to other senior-level
executives.
     8. Employee Benefit Programs.
          During the Term of Employment, the Executive shall be entitled to
participate in any employee pension and welfare benefit plans and programs made
available to the Company’s senior level executives, as such plans or programs
may be in effect from time to time, including, without limitation, pension,
profit sharing, 401(k) savings and other retirement plans or programs, medical,
dental, hospitalization, short-term and long-term disability and life insurance
plans, accidental death and dismemberment protection, travel accident insurance,
and any other pension or retirement plans or programs and any other employee
welfare benefit plans or programs that

4



--------------------------------------------------------------------------------



 



may be sponsored by the Company from time to time, including any plans that
supplement the above-listed types of plans or programs, whether funded or
unfunded. The Executive’s participation shall be based on, and the calculation
of all benefits shall be based on, the assumptions that the Executive has met
all service-period or other requirements for such participation. The Executive
shall be entitled to four weeks paid vacation per year of employment, which
shall be subject to the Company’s vacation policy for senior executives.
     9. Supplemental Pension.
          The Executive shall be provided a Supplemental Pension based upon the
Company’s Supplemental Employee Retirement Plan II (the “SERP II”).
     10. Reimbursement of Business and Other Expenses.
          The Executive is authorized to incur reasonable expenses in carrying
out his duties and responsibilities under this Agreement and the Company shall
promptly reimburse him for all reasonable business expenses incurred in
connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy.
     11. Perquisites. The Executive shall receive standard Company executive
perquisites, including, without limitation, the following:
          (a) The Executive shall be entitled to fly first-class in the event
the Company does not have its own aircraft available for his use.
          (b) The Executive shall be provided a monthly car allowance for a
luxury class automobile up to a maximum of $3,295 which, if taxable to the
Executive, shall be provided on a tax grossed-up basis.
          (c) The Company shall reimburse the Executive for reasonable financial
planning and tax preparation fees up to an annual maximum of $20,000.
          (d) The Executive shall be provided with dues and membership fees for
one country club.
          (e) The Executive shall be entitled to an annual physical at the
Company’s expense at the Cleveland Clinic (or equivalent facility).
All reimbursements under Section 10 or Section 11 shall be for expenses incurred
by the Executive during the Term of Employment. In all events such reimbursement
will be made no later than the end of the year following the year in which the
expense was incurred. Each provision of reimbursements shall be considered a
separate payment and not one of a series of payments for purposes of
Section 409A of the Code. Any expense reimbursed by the Company in one taxable
year in no event will affect the amount of expenses required to be reimbursed or
in-kind benefits required to be provided by the Company in any other taxable
year.
     12. Termination of Employment.
          (a) Termination Due to Death. In the event that the Executive’s
employment is terminated due to his death, his estate or his beneficiaries, as
the case may be, shall be entitled to the following benefits;

5



--------------------------------------------------------------------------------



 



               (i) Base Salary through the end of the month in which death
occurs, and paid consistent with regular payroll practices of the Company;
               (ii) Pro Rata annual incentive award for the year in which the
Executive’s death occurs, if, and to the extent, such awards are payable, and
paid when bonuses are paid to other officers;
               (iii) all outstanding options, whether or not then vested, shall
vest and shall remain exercisable for a period of one year or until their stated
expiration date, if earlier;
               (iv) Pro Rata long-term incentives shall be payable when
scheduled to be paid (if, and to the extent, such awards are payable); and
               (v) a pre-retirement death benefit based on Section XII of the
SERP II based on the Executive being deemed to have satisfied the eligibility
requirements for a Supplemental Retirement Benefit under SERP II.
          (b) Termination Due to Disability. In the event that the Executive’s
employment is terminated due to his Disability, he shall be entitled to the
following benefits:
               (i) disability benefits in accordance with the long-term
disability program in effect for senior executives of the Company; provided,
however, in no event shall such benefits provide the Executive with less than
60% of his Base Salary to age 65;
               (ii) Base Salary through the end of the month in which disability
benefits commence, and paid consistent with the regular payroll practices of the
Company;
               (iii) Pro Rata annual incentive award for the year in which the
Executive’s termination occurs, if such awards are payable, subject to
Section 12(k), and paid when bonuses are paid to others;
               (iv) all outstanding options, whether or not then vested, shall
vest and shall remain exercisable for a period of one year or until their stated
expiration date, if earlier;
               (v) Pro Rata long-term incentives shall be payable, subject
Section 12(k), when scheduled to be paid (if, and to the extent, such awards are
payable); and
               (vi) continued participation in all medical, dental, vision and
hospitalization insurance coverage and in other employee benefit plans or
programs covered by Section 8 in which he was participating on the Date of
Termination until the earlier of 36 months following termination of employment
or the date, or dates, he receives equivalent coverage and benefits from a
subsequent employer; provided, however, that this continued participation does
not include continued participation in either the qualified pension plan or the
401(k) plan. In the event the Company’s plans do not permit continuation of
Executive’s participation in the benefit plans and programs covered by this
Section 12(d)(vii), following his termination, then the Company shall itself pay
or provide the benefits to the Executive. The Executive shall pay the cost, on
an after-tax basis, for the continued health benefit coverage. Subject to
Section 12(k), on or about January 31 of the year following the year in which
the Date of Termination occurs and continuing on or about each January 31 until
the year following the last year of the benefits period, the Company will make a
payment to the Executive such that, after payment of all taxes incurred by the
Executive as a result of the Executive’s receipt of the continued health benefit
coverage and

6



--------------------------------------------------------------------------------



 



payment by the Company, the Executive retains an amount equal to the amount the
Executive paid during the immediately preceding calendar year for the health
benefit coverage described in this Section.
          In no event shall a termination of the Executive’s employment for
Disability occur until the Party terminating his employment gives written notice
to the other Party in accordance with Section 23 below.
          (c) Termination by the Company for Cause. In the event the Company
terminates the Executive’s employment for Cause:
               (i) he shall be entitled to Base Salary through the Date of
Termination, paid consistent with the regular payroll practices of the Company;
               (ii) all outstanding options which are not then vested shall be
forfeited; vested options shall remain exercisable until the earlier of the
thirtieth day after the date of termination or the originally scheduled
expiration date of the options, unless the Compensation Committee determines
otherwise;
          (d) Termination without Cause or Constructive Termination without
Cause. In the event the Executive’s employment is terminated by the Company
without Cause, other than due to Disability or death, or in the event there is a
Constructive Termination without Cause, the Executive shall be entitled to the
following benefits:
               (i) Base Salary through the Date of Termination, paid consistent
with regular payroll practices of the Company;
               (ii) Base Salary, at the annualized rate in effect on the Date of
Termination, for a period of 24 months following such termination, payable,
subject to Section 12(k), promptly following the Date of Termination in a lump
sum;
               (iii) a Pro Rata annual incentive award for the year in which
termination occurs, based on the time the executive was employed in that year
if, and to the extent, such awards are otherwise earned, to be paid in a single
installment, subject to Section 12(k), when such awards are paid to others in
the year following the year of termination;
               (iv) an annual incentive award at twice the Target bonus level
for the year in which termination occurs, promptly payable, subject to
Section 12(k), in a single installment after his termination;
               (v) all outstanding options, whether or not then vested, shall
vest and shall remain exercisable for a period of two years or until the end of
their term, if less;
               (vi) Pro Rata long-term incentives shall be payable, subject to
Section 12(k), when scheduled to be paid (if, and to the extent, such awards are
payable); and
               (vii) continued participation in all medical, dental, vision and
hospitalization insurance coverage and in other employee benefit plans or
programs covered by Section 8 in which he was participating on the date of the
termination of his employment until the earlier of 24 months following
termination of employment or the date, or dates, he receives equivalent coverage
and benefits from a subsequent employer; provided, however, that this

7



--------------------------------------------------------------------------------



 



continued participation does not include continued participation in either the
qualified pension plan or the 401(k) plan. In the event the Company’s plans do
not permit continuation of Executive’s participation in the benefit plans and
programs covered by this Section 12(d)(vii), following his termination, then the
Company shall itself pay or provide the benefit to the Executive. The Executive
shall pay cost, on an after-tax basis, for the continued health benefit
coverage, subject to Section 12(k), on or about January 31 of the year following
the year in which the Date of Termination occurs and continuing on or about each
January 31 until the year following the last year of the benefits period the
Company will make a payment to the Executive such that, after payment of all
taxes incurred by the Executive as a result of the Executive’s receipt of the
continued health benefit coverage and payment by the Company, the Executive
retains an amount equal to the amount the Executive paid during the immediately
preceding calendar year for the health benefit coverage described in this
Section.
          (e) Voluntary Termination. A termination of employment by the
Executive on his own initiative, other than a termination due to Disability or a
Constructive Termination without Cause, shall have the same consequences as
provided in Section 12(c) for a termination for Cause. A voluntary termination
under this Section 12(e) shall be effective on the date specified in the
Executive’s written notice.
          (f) Non-renewal by the Company. In the event that the Company notifies
the Executive pursuant to Section 2 of this Agreement that the Term of
Employment shall not renew, the Executive shall be entitled to the same benefits
as provided in Section 12(d); provided, however, that the period for which
entitlements are provided shall be 12 months instead of 24 months in all
subsections where such period applies.
          (g) Consequences of a Change in Control. The Executive’s entitlements
relating to a Change in Control of the Company shall be determined in accordance
with the Change in Control Employment Agreement which is attached hereto as
Exhibit A. In addition, in the event of a Change in Control, the options
referred to in Section 6 shall immediately vest and become fully exercisable. In
the event of any conflict between this Agreement and the Change in Control
Employment Agreement after the occurrence of a Change in Control, the Change in
Control Employment Agreement shall control and there shall be no duplication of
benefits.
          (h) Other Termination Benefits. In the case of any of the foregoing
terminations, the Executive or his estate shall also be entitled to:
               (i) the balance of any incentive awards due for performance
periods which have been completed, but which have not yet been paid;
               (ii) any expense reimbursements due the Executive; and
               (iii) other benefits, if any, in accordance with applicable plans
and programs of the Company.
          (i) No Mitigation; No Offset. In the event of any termination of
employment under this Section 12, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due the
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that he may obtain.

8



--------------------------------------------------------------------------------



 



          (j) Nature of Payments. Any amounts due under this Section 12 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.
          (k) Timing of Payments. Notwithstanding any provision in this
Agreement to the contrary, if the Executive is a “specified employee” (within
the meaning of Treasury Regulation Section 1.409A-1(i) and using the
identification methodology selected by the Company from time to time) on the
Date of Termination, then amounts that otherwise would be payable pursuant to
Sections 12(b)(iii), 12(b)(v), 12(b)(vi), 12(d)(ii), 12(d)(iii), 12(d)(iv),
12(d)(vi) and 12(d)(vii) of this Agreement (as well as any other payment or
benefit that the Executive is entitled to receive upon his separation from
service and that would be considered to be deferred compensation under
Section 409A of the Code) during the six-month period immediately following the
Date of Termination will instead be paid or made available on the earlier of the
first day of the seventh month following the Executive’s Date of Termination and
the Executive’s death.
     13. Non-Competition.
          (a) The Executive agrees that during the Executive’s employment with
the Company and for a period of two (2) years following the termination of such
employment, whether termination is by the Executive or by the Company, and
regardless of the reasons therefore, the Executive shall not engage in any
activity as an employee, principal, agent or consultant for another entity, and
in a capacity, that directly competes with the company or any of its related
entities including subsidiaries, affiliates and partnerships, in any actual
product, service, or business activity (or in any product, service, or business
activity which was under active development while the Executive was employed by
Company if such development is being actively pursued during such two (2) year
period by the Company), in any territory in which the Company or any of its
related entities including subsidiaries, affiliates and partnerships,
manufactures, sells, markets, services, or installs such product or service, or
engages in such business activity.
          (b) The Executive further acknowledges and agrees that, in the event
of the termination of his employment with the Company, the Executive’s
experience and capabilities are such that the Executive can obtain employment in
business activities which do not compete with the Company, and that the
enforcement of this Agreement by way of injunction shall not prevent the
Executive from earning a reasonable livelihood. The Executive further
acknowledges and agrees that the covenants contained herein are necessary for
the protection of the Company’s legitimate business interests and are reasonable
in scope and duration.
     14. No Solicitation of Employees.
          The Executive agrees that during his employment with the Company and
for a period of two (2) years following the termination of such employment,
whether termination is by the Executive or by the Company, regardless of the
reasons therefore, the Executive will not directly or indirectly (a) induce or
assist others in inducing any person who is an employee, officer, consultant, or
agent of the Company or its affiliates to give up employment or business
affiliation with the Company or its affiliates; or (b) employ or associate in
business with any person who is employed by or associated in business with the
Company during the two-year period prior to the termination of the Executive’s
employment. In the event that the scope of the restrictions in Sections 13 or 14
are found overly broad, Executive agrees that a court should reform the
restrictions by limiting them to the maximum reasonable scope.

9



--------------------------------------------------------------------------------



 



     15. Confidentiality. In addition to his obligations under the Conditions
Agreement, which remain in full force and effect:
          (a) The Executive agrees that he will not, at any time during the Term
of Employment or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any subsidiary or Affiliate of the
Company, obtained during the course of his employment, except as required in the
course of such employment or with the written permission of the Company or, as
applicable, any subsidiary or Affiliate of the Company or as may be required by
law, provided that, if the Executive receives legal process with regard to
disclosure of such information, he shall promptly notify the Company and
cooperate with the Company, at the Company’s sole expense, in seeking a
protective order.
          (b) The Executive agrees that at the time of the termination of his
employment with the Company, whether at the instance of the Executive or the
Company, and regardless of the reasons therefor, he will deliver to the Company,
and not keep or deliver to anyone else, any and all notes, files, memoranda,
papers and, in general, any and all physical matter containing information,
including any and all documents significant to the conduct of the business of
the Company or any subsidiary or Affiliate of the Company which are in his
possession, except for any documents for which the Company or any subsidiary or
Affiliate of the Company has given written consent to removal at the time of the
termination of the Executive’s employment and his personal rolodex, personal
files, phone book and similar items.
          (c) The Executive agrees that the Company’s remedies at law would be
inadequate in the event of a breach or threatened breach of this Section 13;
accordingly, the Company shall be entitled, in addition to its rights at law, to
seek an injunction and other equitable relief without the need to post a bond.
     16. Resolution of Disputes.
          Any disputes arising under or in connection with this Agreement shall
be resolved by third party mediation of the dispute and, failing that, at the
election of the Executive by binding arbitration, to be held in Cleveland, Ohio,
in accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Each Party shall bear his or
its own costs of the mediation, arbitration or litigation. Notwithstanding the
provisions of this Section 16, the parties agree that in the event of any
alleged breach by the Executive of any of his obligations under Sections 13, 14,
or 15, then the arbitration requirements of this Section 16 shall not apply, and
that instead, the Company may elect, in its sole discretion, to seek relief in a
court of general jurisdiction in the State of Ohio, and the parties hereby
consent to the exclusive jurisdiction of such court. In addition, in connection
with any such court action, the Executive acknowledges and agrees that the
remedy at law available to the Company for breach by Executive of any of his
obligations under Sections 13, 14, and 15 of this Agreement would be inadequate
and that damages flowing from such a breach would not readily be susceptible to
being measured in monetary terms. Accordingly, the Executive acknowledges,
consents and agrees that, in addition to any other rights or remedies which the
Company may have at law, in equity or under this Agreement, upon adequate proof
of the Executive’s violation of any provision of Sections 13, 14, and 15 of this
Agreement, the Company shall be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage.

10



--------------------------------------------------------------------------------



 



     17. Assignability: Binding Nature.
          This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors, heirs (in the case of the Executive)
and assigns. Rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company pursuant to a merger or consolidation in
which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale of assets or liquidation as described in the preceding sentence,
it shall take whatever action it reasonably can in order to cause such assignee
or transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. No rights or obligations of the Executive under this
Agreement may be assigned or transferred by the Executive other than his rights
to compensation and benefits, which may be transferred only by will or operation
of law.
     18. Entire Agreement.
          This Agreement contains the entire understanding and agreement between
the Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.
     19. Amendment or Waiver.
          No provision in this Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.
     20. Severability.
          In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.
     21. Survivorship.
          Except as otherwise expressly set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment. This Agreement itself (as
distinguished from the Executive’s employment) may not be terminated by either
Party without the written consent of the other Party. Upon the expiration of the
term of the Agreement, the respective rights and obligations of the Parties
shall survive such expiration to the extent necessary to carry out the
intentions of the Parties an embodied in the rights (such as vested rights) and
obligations of the Parties under this Agreement.

11



--------------------------------------------------------------------------------



 



     22. References.
          In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.
     23. Governing Law.
          This Agreement shall be governed in accordance with the laws of Ohio
without reference to principles of conflict of laws.
     24. Notices.
          All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed given when (a) delivered personally,
(b) delivered by certified or registered mail, postage prepaid, return receipt
requested or (c) delivered by overnight courier (provided that a written
acknowledgment of receipt is obtained by the overnight courier) to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:
          If to the Company:
Diebold, Incorporated
5995 Mayfair Road
North Canton, Ohio 44720

Attention: Vice President and Chief Human Resources Officer
          If to the Executive:
Thomas W. Swidarski
7574 Elderkin Court
Hudson, Ohio 44236
     25. Heading.
          The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
     26. Counterparts.
          This Agreement may be executed in two or more counterparts.
     27. Code Section 409A Compliance.
          To the extent applicable, it is intended that this Agreement comply
with the provisions of Section 409A of the Code. This Agreement will be
administered in a manner consistent with this intent. References to Section 409A
of the Code will include any proposed, temporary or final regulation, or any
other formal guidance, promulgated with respect to such section by the U.S.
Department of Treasury or the Internal Revenue Service. Each payment to be

12



--------------------------------------------------------------------------------



 



made to the Executive under the provisions of this Agreement will be considered
to be a separate payment and not one of a series of payments for purposes of
Section 409A of the Code.
          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first written above.
The Company

                 
By:
               
 
 
 
     
 
    Sheila M. Rutt       Thomas W. Swidarski Vice President,             Chief
Human Resources Officer            

13